          Case 3:20-cv-05467-BHS-DWC Document 15 Filed 12/31/20 Page 1 of 8




 1

 2

 3

 4
                            UNITED STATES DISTRICT COURT
 5                    WESTERN DISTRICT OF WASHINGTON AT TACOMA

 6
       REBECCA J. LEEPER, an individual,
 7
                                 Plaintiff,        No. 3:20-cv-05467-BHS-DWC
 8

 9
            vs.                                    DEFENDANT CITY OF TACOMA’S
                                                   MOTION FOR FRCP 35
10     CITY OF TACOMA, a municipal                 EXAMINATION OF PLAINTIFF
       corporation; TEL C. THOMPSON, and
11     JOHN DOES 1-5, in their individual
       capacities,                                 Noted for: January 15, 2021
12
                                 Defendants.
13

14
                                              MOTION
15
            COMES NOW the defendant City of Tacoma, by and through its undersigned
16
     attorneys, and hereby moves this Court for an order requiring that plaintiff be
17
     examined pursuant to Fed. R. Civ. Pro. 35. Additionally, to the extent it is necessary,
18
     the defendant City of Tacoma moves for an extension of the deadline for disclosure of
19
     rebuttal expert opinions only for purposes of the expert retained for the Rule 35
20

21
     examination. This motion is brought pursuant to Fed. R. Civ. Pro. 35(a), LCR 7 and

22   LCR 16(b)(6), and is based on the Declaration of Jean P. Homan, and on the records

23   and pleadings on file herein.

24

25
       MOTION FOR RULE 35 EXAMINATION                                        Tacoma City Attorney
       Page 1 of 8                                                               Civil Division
       (3:20-cv-05467-BHS-DWC)                                           747 Market Street, Room 1120
                                                                            Tacoma, WA 98402-3767
                                                                       253-591-5885 / Fax 253-591-5755
             Case 3:20-cv-05467-BHS-DWC Document 15 Filed 12/31/20 Page 2 of 8




                                           MEMORANDUM
 1

 2
     I.       Statement of the Case
 3
              Plaintiff commenced the instant litigation in the Pierce County Superior Court in
 4
     April of 2020; the defendants thereafter removed the matter to this Court on the basis
 5
     of federal question jurisdiction. Dkt. 1. In this matter, plaintiff has asserted claims
 6
     against both the City of Tacoma and former Tacoma police officer Tel Thompson for
 7
     alleged violations of her Fourteenth Amendment right to bodily integrity, along with a
 8

 9
     number of state tort claims. Id. These claims arise from an alleged assault and

10   sexual harassment by Thompson while Thompson was working an approved off duty

11   job at Fred Meyers. Id. After the Police Department was advised of the alleged

12   assault, an investigation was conducted and Thompson’s employment with the

13   Department was terminated. Id.
14
              Pursuant to the Court’s scheduling order, the parties exchanged initial
15
     disclosures on July 1, 2020. In her initial disclosures, plaintiff did not identify any
16
     healthcare providers or expert witnesses, nor did she disclose the presence of any
17
     particular physical or psychological condition allegedly sustained as a result of the
18
     incidents upon which this lawsuit is based. Exhibit 1 to the Declaration of Jean P.
19
     Homan (hereinafter Homan Declaration). In October 2020, the City propounded
20
     discovery requests to the plaintiff; plaintiff’s answers and responses to these discovery
21

22   requests were served on the City on December 4, 2020. Exhibit 2 to Homan

23   Declaration. In its discovery requests, the City specifically asked the plaintiff to

24   describe all injuries (physical and psychological) that she had allegedly sustained as a

25   result of the incidents upon which the lawsuit was based. Id. at p. 12 (Interrogatory
          MOTION FOR RULE 35 EXAMINATION                                        Tacoma City Attorney
          Page 2 of 8                                                               Civil Division
          (3:20-cv-05467-BHS-DWC)                                           747 Market Street, Room 1120
                                                                               Tacoma, WA 98402-3767
                                                                          253-591-5885 / Fax 253-591-5755
           Case 3:20-cv-05467-BHS-DWC Document 15 Filed 12/31/20 Page 3 of 8




     No. 11). In her answer, plaintiff described her emotional distress and indicated that
 1
     she did have some counseling, but discontinued it due to financial concerns. Id. In
 2

 3   her answer, plaintiff did not, however, identify any specific medical or psychological

 4   conditions with which she had been diagnosed as a result of the incidents upon which

 5   this suit is based. Additionally, the City asked the plaintiff to produce all documents

 6   that support or relate to her claimed damages. Id. at p. 14 (Request for Production
 7   No. 8). Plaintiff did not produce any documents in response to this request. Id. Finally,
 8
     in its discovery requests, the City asked plaintiff to disclose the opinions to be offered
 9
     by any expert witnesses in this matter, including opinions to be offered by treating
10
     healthcare providers. Id. at p. 23 (Interrogatory No. 15). In response to this
11
     interrogatory, plaintiff identified two retained experts – Sue Peters, a liability expert,
12
     and Phoebe Mulligan, a licensed clinical social worker. Id. Plaintiff did not, however,
13
     disclose any opinions by either of these experts, stating instead that “discovery is
14
     ongoing.” Id.
15

16          Two and a half weeks later, on Thursday, December 24, 2020, per the Court’s

17   scheduling order, plaintiff served the defendants with their primary experts’ opinions.

18   Exhibit 3 to Homan Declaration. Included in plaintiff’s primary expert disclosure is a

19   10 page report from Phoebe Mulligan, in which Ms. Mulligan diagnoses plaintiff with
20
     Post-Traumatic Stress Disorder, Panic Disorder and Attention Deficit Disorder. Id.
21
     Although Ms. Mulligan’s report is dated December 20, 2020, it is based on an
22
     evaluation that that Ms. Mulligan conducted on July 29, 2020. Id. Thus, the
23
     information contained in this report was available to plaintiff at the time her answers to
24
     the City’s discovery requests were completed.
25
        MOTION FOR RULE 35 EXAMINATION                                          Tacoma City Attorney
        Page 3 of 8                                                                 Civil Division
        (3:20-cv-05467-BHS-DWC)                                             747 Market Street, Room 1120
                                                                               Tacoma, WA 98402-3767
                                                                          253-591-5885 / Fax 253-591-5755
              Case 3:20-cv-05467-BHS-DWC Document 15 Filed 12/31/20 Page 4 of 8




               The following Monday, December 28, 2020, defense counsel for the City
 1
     reached out to plaintiff’s counsel about scheduling plaintiff for a defense Rule 35
 2

 3   examination. See Exhibit 4 to Homan Declaration. When plaintiff’s counsel indicated

 4   that he would not agree to the defense examination, counsel for the plaintiff and the

 5   City met telephonically to discuss the issue. Homan Declaration. Unfortunately, the

 6   parties were not able to reach an agreement and the City indicated that it would bring
 7   the instant motion.
 8
               Therefore, the City hereby moves for an order, requiring plaintiff to undergo a
 9
     psychological examination by Douglas Robinson, M.D., to be conducted by Zoom or
10
     another remote video-conferencing platform, on February 1, 2021, at 11:00, as
11
     described more fully in counsel’s declaration.
12
     II.       Analysis
13
               Rule 35(a) requires that the mental or physical condition of the party be “in
14

15
     controversy” and that there be “good cause” for ordering the examination 1. Fed. R.

16   Civ. P. 35(a); Schlagenhauf v. Holder, 379 U.S. 104, 119, 85 S. Ct. 234, 13 L. Ed. 2d

17   152 (1964). Rule 35 is to be construed liberally in favor of granting discovery. Rivas

18   v. Fishing Co. of Alaska, Inc., 2009 U.S.Dist. LEXIS 56519*3 (W.D. Wa. 2009)(citing

19   Turner v. Imperial Stores, 161 F.R.D. 89, 96 (S.D. Cal. 1995)). See also Mailhoit v.
20
     Home Depot U.S.A., Inc., 2013 U.S. Dist. LEXIS 201990, at *10-11, 2013 WL
21
     12122580 (C.D. Cal. Jan. 4, 2013)(citing Schlagenhauf v. Holder, 379 U.S. 104, 115-
22
     117, 85 S. Ct. 234, 13 L. Ed. 2d 152 (1964)). “While Rule 35 should be construed
23

24
     1 The rule also requires that the proffered examiner be suitably licensed or certified and that the order

25   must specify the time, place, manner, conditions and scope of the examination. FRCP 35(a).

           MOTION FOR RULE 35 EXAMINATION                                                 Tacoma City Attorney
           Page 4 of 8                                                                        Civil Division
           (3:20-cv-05467-BHS-DWC)                                                    747 Market Street, Room 1120
                                                                                         Tacoma, WA 98402-3767
                                                                                    253-591-5885 / Fax 253-591-5755
            Case 3:20-cv-05467-BHS-DWC Document 15 Filed 12/31/20 Page 5 of 8




     liberally in favor of granting discovery, its application is left to the sound discretion of
 1
     the court.” Simpson v. Univ. of Colorado, 220 F.R.D. 354, 362 (D. Colo. 2004).
 2

 3           As outlined herein, the plaintiff’s mental condition is at issue and there is good

 4   cause for the requested examination. To begin, plaintiff put her mental condition in

 5   controversy by identifying a forensic expert who has diagnosed her with at least two

 6   psychiatric conditions that plaintiff appears to claim were caused by the defendants’
 7   conduct 2. Generally, “garden variety” emotional distress claims are not sufficient to
 8
     place a person’s mental state in controversy, but an expert opinion identifying specific
 9
     mental psychiatric injuries or disorders allegedly caused by the defendants’ conduct is
10
     sufficient to satisfy the “in controversy” requirement. Mailhoit, 2013 U.S. Dist. LEXIS
11
     201990 at *11-12 (citing Turner, 161 F.R.D. at 97). In the instant case, given plaintiff’s
12
     disclosure of Ms. Mulligan’s opinions, there really can be no question that her mental
13
     state is in controversy.
14
             Further, plaintiff’s disclosure of a retained expert’s opinions on her mental state
15

16   satisfies the “good cause” requirement:

17           Plaintiff does not context that her mental condition is “in controversy”
             nor does she deny that she plans to present Dr. Reading as an expert
18           at trial. As noted above, these factors provide “good cause” to order a
             Rule 35 examination.
19
     Mailhoit, 2013 U.S. Dist. LEXIS 201990 at *15 (citing Turner, 161 F.R.D. at 97-98).
20
     The need for a defense examination is highlighted by the fact that plaintiff retained a
21

22   forensic mental health professional who did both a clinical interview and administered

23

24   2 The report is not sufficiently clear as to whether Ms. Mulligan attributes the conditions she has
     diagnosed solely to Thompson’s behavior or if she is claiming that the City’s alleged conduct caused
25   these conditions.

         MOTION FOR RULE 35 EXAMINATION                                                 Tacoma City Attorney
         Page 5 of 8                                                                        Civil Division
         (3:20-cv-05467-BHS-DWC)                                                    747 Market Street, Room 1120
                                                                                       Tacoma, WA 98402-3767
                                                                                  253-591-5885 / Fax 253-591-5755
           Case 3:20-cv-05467-BHS-DWC Document 15 Filed 12/31/20 Page 6 of 8




     psychological tests in order to formulate her opinions. Thus, absent a defense
 1
     examination of the same scope and type, the City will have no way to rebut the
 2

 3   opinions offered by plaintiff’s retained expert, which will unfairly prejudice the City’s

 4   ability to prepare its defense in this matter. Like the “in controversy,” there really is no

 5   question that there is good cause for the requested examination.

 6          Plaintiff does not claim that her mental state is not in controversy, nor does she
 7   claim that there is no good cause for the requested examination. Instead, as
 8
     articulated by plaintiff’s counsel during the telephone conference, plaintiff believes that
 9
     any Rule 35 examination would necessarily be a primary expert and the City’s request
10
     is not timely, since the deadline for disclosure of primary expert opinions has passed.
11
     Plaintiff’s argument, however, is flawed in two ways. First, plaintiff is incorrect in that a
12
     Rule 35 defense examiner cannot be a rebuttal witness. As expressly allowed by the
13
     rules, a rebuttal expert is an expert whose opinions are “intended solely to contradict
14

15
     or rebut evidence on the same subject matter identified by another party[.]” Fed. R.

16   Civ. Pro. 26(a)(2)(D)(ii). See also Sharma v. City of Vancouver, No. C06-05688BHS,

17   2008 U.S. Dist. LEXIS 48430, at *5-6 (W.D. Wa. June 17, 2008). Since the City’s

18   retained examiner is being asked to evaluate the plaintiff and formulate opinions

19   intended to contradict and/or rebut Ms. Mulligan’s opinions, the defense CR 35
20
     examiner is a proper rebuttal witness.
21
            Second, the City’s request is not untimely. Had the plaintiff agreed to the
22
     defense examination, the examination would have occurred in January and Dr.
23
     Robinson would have been able to produce his opinions by the deadline set by the
24
     Court for disclosure of rebuttal expert opinions. Homan Declaration. It is only
25
        MOTION FOR RULE 35 EXAMINATION                                          Tacoma City Attorney
        Page 6 of 8                                                                 Civil Division
        (3:20-cv-05467-BHS-DWC)                                             747 Market Street, Room 1120
                                                                               Tacoma, WA 98402-3767
                                                                          253-591-5885 / Fax 253-591-5755
            Case 3:20-cv-05467-BHS-DWC Document 15 Filed 12/31/20 Page 7 of 8




     because the City had to bring the instant motion that the City is not able to conform
 1
     with the current deadline for disclosure of rebuttal expert opinions. Moreover, as this
 2

 3   Court has noted in the past, the deadline for seeking a Rule 35 examination is not

 4   necessarily governed by the deadline for disclosing expert testimony. Sharma, 2008

 5   U.S. Dist. LEXIS 48430 at *8-9 (“The Court is not persuaded that the deadline for

 6   conducting Rule 35 examinations is governed by the deadline for disclosing expert
 7   testimony.”). Thus, to the extent it is necessary, the City also seeks a 30-day
 8
     extension of the deadline for disclosure of rebuttal expert opinions for Dr. Robinson
 9
     only 3, pursuant to LCR 16(b)(6), as the need to bring the instant motion is good cause
10
     for the requested extension.
11
             For these reasons, the City requests that this Court order that plaintiff
12
     participate in the psychological examination by Dr. Robinson on February 1, 2021, at
13
     11 am, to include both a clinical interview and the psychological testing that Dr.
14
     Robinson deems necessary based on his clinical examination. Additionally, the City
15

16   seeks a 30-day extension of the deadline for disclosure of rebuttal expert witnesses

17   for disclosure of Dr. Robinson’s opinions only.

18                                              WILLIAM C. FOSBRE, City Attorney

19
                                                By:     /s/ Jean Homan
20
                                                        JEAN P. HOMAN
                                                        WSBA #27084
21
                                                        Deputy City Attorney
22                                                      Attorney for Defendant City of Tacoma

23

24
     3 The City’s liability rebuttal expert’s opinions will be disclosed by the current deadline for disclosure of

25   rebuttal expert opinions, January 26, 2021.

        MOTION FOR RULE 35 EXAMINATION                                                       Tacoma City Attorney
        Page 7 of 8                                                                              Civil Division
        (3:20-cv-05467-BHS-DWC)                                                          747 Market Street, Room 1120
                                                                                            Tacoma, WA 98402-3767
                                                                                       253-591-5885 / Fax 253-591-5755
           Case 3:20-cv-05467-BHS-DWC Document 15 Filed 12/31/20 Page 8 of 8




                                     CERTIFICATE OF SERVICE
 1
            I hereby certify that on December 31, 2020, I electronically filed the foregoing
 2

 3   with the Clerk of the Court using the CM/ECF system, which will send notification of

 4   such filing to the following:

 5
      Attorneys for Plaintiff                     Attorney for Def. Thompson
 6    Joshua R. Brumley
      Brumley Law Firm, PLLC
 7
                                                  Shannon L. Trivett
      1303 Central Avenue South, Suite 201        Robin Williams Phillips,
      Kent, WA 98032
 8                                                Lasher Holzapfel Sperry & Ebberspn,
      Joshua@Brumleylawfirm.com                   PLLC Attorneys at Law
 9                                                2600 Two Union Square 601 Union Street
                                                  Seattle, WA 98101
      Nicholas B. ''Cole'' Douglas
10                                                trivett@lasher.com
      Loren A. Cochran
11    Cochran Douglas Law
      4826 Tacoma Mall Blvd, Suite C
12    Tacoma. WA 98409
      loren@cochrandouglas.com
13    cole@cochrandouglas.com
14

15

16          DATED this 20th day of December, 2020, at Tacoma, Washington.

17
                                         /s/ Gisel Castro
18                                       Gisel Castro, Legal Assistant
                                         Tacoma City Attorney’s Office
19
                                         747 Market Street, Suite 1120
20
                                         Tacoma, WA 98402
                                         (253) 591-5499
21                                       Fax: (253) 591-5885

22

23

24

25
        MOTION FOR RULE 35 EXAMINATION                                         Tacoma City Attorney
        Page 8 of 8                                                                Civil Division
        (3:20-cv-05467-BHS-DWC)                                            747 Market Street, Room 1120
                                                                              Tacoma, WA 98402-3767
                                                                         253-591-5885 / Fax 253-591-5755
